Citation Nr: 0214335	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 24, 1999 
for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from July 
1968 to March 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs.  When the 
case was previously before the Board in May 2001, the 
veteran's claims for earlier effective dates for compensation 
for PTSD and TDIU were denied, and a claim for an increased 
rating for PTSD was remanded to the RO because of due process 
considerations.  In March 2002, on a joint motion by the 
parties, the United States Court of Appeals for Veterans 
Claims (Court) remanded the claim involving an earlier 
effective date for TDIU to the Board, and dismissed the claim 
of for an earlier effective date for compensation for PTSD.

Regarding the claim for an increased rating for PTSD, the RO 
has not yet complied with the Board's May 2001 directives.  
That issue is not before the Board at this time.


FINDINGS OF FACT

1.  On September 30, 1994, the veteran's then representative 
submitted a statement to the RO indicating they were filing 
an informal claim for compensation on the veteran's behalf.  

2.  On October 31, 1994, the veteran filed a formal claim for 
service connection for PTSD; by inference, he sought the 
highest possible (100 percent) rating for such disability; he 
also submitted evidence of unemployability at that time.



CONCLUSION OF LAW

An earlier effective date for TDIU of September 30, 1994, is 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.  The claim has 
been considered under the VCAA.

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  Well-groundedness is 
not an issue.  The veteran has been notified of the 
applicable laws and regulations; discussions in the Board 
remand, in the decision, and in the statement of the case 
have informed him what is needed to establish entitlement to 
the benefit sought and what the evidence of record shows.  
Because the benefit sought here is dependent upon evidence 
and correspondence already of record, because the veteran has 
been fully notified of the controlling law and regulations 
and the reasons his claim was denied, and, most 
significantly, because he is not prejudiced by the decision 
below, the Board finds that no further notice or assistance 
is necessary.

On September 30, 1994, the veteran's then representative, the 
North Carolina Department of Veterans Affairs, submitted a 
communication to the RO to the effect that they were filing 
an informal claim for compensation on the veteran's behalf.  
On October 31, 1994, the veteran filed a formal claim of 
service connection for PTSD.  Records submitted at the time 
include a private physician's statement, dated October 12, 
1994, indicating the veteran had great difficulty working due 
to PTSD and "certainly cannot work."

The RO processed this claim, and a June 1995 rating decision 
granted service connection for PTSD, rated 50 percent, 
effective from September 30, 1994.  TDIU was not addressed.  
In a January 1997 rating decision, the rating for PTSD was 
continued, and TDIU was not addressed again.  In June 1999, 
the veteran formally claimed TDIU, which was granted in an 
August 1999 rating decision, effective from March 24, 1999. 

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a).  The effective 
date of an award of increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date; otherwise, 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA.  
38 C.F.R. § 3.151.   A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  An 
informal claim must identify the benefit sought.  If a formal 
claim is received within one year from the date of mailing of 
the form, it will be considered to have been filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In Roberson v. Principi, 251 Fed. 3d 1378 (2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) provided guidance regarding informal claims 
for TDIU in circumstances such as in the instant case.  The 
Federal Circuit Court held that "once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, VA must consider...TDIU."  Roberson, at 1380.  
Here, on September 30, 1994, the RO received an informal 
claim specifying that the veteran was seeking compensation.  
A formal claim soon followed; the veteran submitted evidence 
of disability due to PTSD, the highest rating for which is 
100 percent.  (A veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).)  Contemporaneous 
with the filing of this claim, he submitted evidence of 
unemployability.  

Based on the facts outlined above, the communication from the 
veteran's representative received on September 30, 1994 was 
an informal claim for TDIU benefits.  Roberson, supra.  
Because VA failed to forward an application form to the 
veteran, the requirement to file such form is waived.  
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc) 
aff'd 39 F.3d 1574 (Fed. Cir. 1994); 38 C.F.R. §§ 3.109, 
3.155.  The evidence shows that the veteran was unemployable 
due to service-connected PTSD for the entire appellate 
period.  (See the progress note dated October 12, 1994.)  The 
effective date for TDIU is therefore the date of receipt of 
the informal claim, September 30, 1994.  38 C.F.R. 
§ 3.400(o)(2).


ORDER

An earlier effective date for TDIU of September 30, 1994, is 
granted, subject to the regulations governing payment of 
monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

